Citation Nr: 0419766	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  99-10 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for internal derangement, left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from September 1976 to October 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office 
(RO), which denied an evaluation of internal derangement, 
left knee, currently evaluated as 20 percent disabling.  

It is noted that the RO, in a rating decision of May 1997, 
increased the evaluation from 0 percent to 20 percent 
disabling for chondromalacia, left patella, under diagnostic 
code 5257.  It is also noted that from March 4, through April 
30, 1998, a temporary total 100 percent post-surgical 
convalescence rating was assigned.  The appeal herein is for 
a higher schedular evaluation, no contentions concerning the 
temporary total rating have been advanced.  The appeal, 
therefore, is limited to the issues set forth on the title 
page.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran's left knee manifests subjectively with 
constant pain, intermittent episodes of swelling, and 
complaints of instability because he feels that his knee will 
give way beneath him.  

3.  The veteran's left knee manifests objectively with range 
of motion (ROM) on flexion to 120 degrees and extension to 0 
degrees.  There was no effusion and no weakness.  There was 
no ankylosis and Lachman and McMurray's test were negative.  
X-ray of the left knee in September 1998 was negative.  

4.  Severe impairment of the knee, including recurrent 
subluxation or lateral instability has not more nearly 
approximated.  
CONCLUSION OF LAW

The requirements for an evaluation in excess of 20 percent 
disabling for internal derangement, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5256, 
5257, 5258, 5259, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) appeared to hold, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  

Although the VCAA notice in this case was not sent to the 
veteran prior to the initial rating actions, the Board 
determines that this was not prejudicial to the veteran under 
the facts and circumstances of the instant case.  

This is both because of impossibility, and harmless error.  
First, it was impossible for VA to comply in this case, 
because the claims have been in appellate status prior to, 
and in most claims, years before the passage of the VCAA.  
Additionally, under the laws and regulations then in effect, 
there was substantial compliance with the currently 
articulated VCAA duties.  

Second, the veteran was later specifically notified by a 
letter dated April 2001 of what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession that pertained to the 
claim.  As such, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Pelegrini left open the possibility of a non-prejudicial 
error exception to the failure to issue a pre-rating decision 
VCAA notice.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the timing test expressed 
in Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of VA 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Similarly, a claimant is not compelled under 38 
U.S.C.A. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

In this case, the veteran nonetheless submitted all relevant 
information and evidence and it was his express desire that 
his case continue to the Board.  Thus, not only was the 
veteran aware of what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by him, and the need for him to 
submit any evidence in his possession that pertained to the 
claim.  Furthermore, he was afforded two VA examinations in 
May 1999 and he failed to report.  Any perceived error was 
therefore harmless.  

Thus, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The April 2001 notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, the veteran in this case has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

I.  Factual background

Historically, an October 1979 rating decision granted service 
connection for chondromalacia, left patella, with an 
evaluation of 0 percent disabling under DC 5257.  A May 1997 
rating decision granted the veteran an increase to 20 percent 
disabling for chondromalacia, left patella.  The veteran 
filed his current claim in March 1998.  The October 1998 
rating decision continued the 20 percent evaluation for 
internal derangement, left knee, after the aforementioned 100 
percent temporary total rating was assigned in March and 
April, following surgery.  

A VA treatment report of March 1998 reported that the veteran 
underwent left knee arthroscopy and partial medial 
meniscectomy.  

On VA joints examination of September 1998, the veteran 
reported considerable bouts of discomfort in the left knee 
and recurrent swelling that was operated on for a "cartilage 
tear" in February 1998.  He reported constant pain in his 
left knee, especially while using his motorcycle.  He also 
reported decreased range of motion and intermittent episodes 
of swelling.  He reported that he could not stand for over 15 
minutes without having pain all over the knee and that he 
noticed stiffness, a weakness and a feeling that the knee 
would give way beneath him.  He reported that he did not take 
any medications, but that he utilized a brace, which appeared 
to be of an elastic type.  

The examination revealed normal gait.  He had no heat, 
swelling or knee effusion on the left side.  Circumferential 
measurement 8 inches above the tibial tubercle on the left 
was exactly similar to the right.  There was no instability 
and medial and lateral collateral ligaments were intact and 
drawer tests were negative.  There was no pain to palpitation 
of medial or lateral joint lines and there was a full 
painless range of motion present.  An x-ray of the left knee 
was negative.  An MRI of June 1997 revealed tear posterior 
horn of medial meniscus and that the cruciate and collateral 
ligaments were normal.  The diagnoses were normal knee 
examination and posterior horn tear medial meniscus by MRI.  

On VA joints examination of August 2003, the veteran reported 
occasional swelling, giving away of the left knee, and pain.  
He reported that he could not participate in sports.  He was 
being treated with Motrin and he did not have any flare-ups.  
The veteran reported that he was a painter and his disability 
did not have any effect on his occupation.  He was 
independent in activities of daily living and ambulation.  

He reported pain in the left knee at the end of flexion.  
There was objective evidence of painful motion, mild edema 
and no effusion.  There was no weakness and no redness.  
There was tenderness on the anteromedial aspect of the left 
knee.  Gait was stable and squatting was limited due to knee 
pain.  There was no ankylosis.  The left knee had flexion to 
120 degrees and extension to 0 degrees.  Lachman and 
McMurray's tests were negative.  X-ray of the left knee on 
September 1998 was negative.  The diagnoses were left knee 
service connected with medial meniscal tear and arthroscopic 
surgery done during the service and residual chronic 
synovitis of both knees.   

II.  Legal Criteria and Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  

Evaluations are based on functional impairments, which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  

As noted in the factual background, above, the veteran's left 
knee is currently evaluated under DC 5257, other impairment 
of knee, to include, recurrent subluxation or lateral 
instability, with a 20 percent evaluation warranted for 
moderate impairment.  A 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  

The Board finds no basis on which to rate the veteran's knee 
under DC 5260 for limitation of flexion of the leg or under 
DC 5261 for limitation of extension of the leg.  The 
examination reports consistently have found the left knee as 
stable.  On September 1998 VA examination there was no heat, 
swelling or knee effusion on the left side.  On VA 
examination of August 2003 the examiner noted that there was 
no weakness and no redness, gait was stable and the left knee 
had flexion to 120 degrees and extension to 0 degrees.  Thus, 
the evidence of record does not support an increased 
evaluation under DC 5260 or DC 5261.  

As to evaluation under DC 5257, a September 1998 x-ray 
reported a normal knee.  Additionally, on VA examination of 
August 2003, while there was evidence of painful motion and 
mild edema, there were no signs of effusion.  There was no 
weakness and no redness.  Gait was stable and there was no 
ankylosis.  Lachman and McMurray's tests were negative.  
There was no evidence of subluxation or lateral instability.  
Thus, per these examinations, the veteran's left knee does 
not manifest more than moderate knee impairment with 
recurrent subluxation or lateral instability, which is 
required for a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 
5257 (2003).  Therefore, a higher evaluation of 30 percent is 
not warranted, as severe recurrent subluxation or lateral 
instability has not more nearly approximated.  38 C.F.R. § 
4.7, DC 5257 (2003).  Further, neither is there any clinical 
evidence to support an evaluation of the veteran's right knee 
under DC 5256, 5258 or 5259.  

It appears in this case that the principal manifestations of 
the left knee impairment are complaints of pain with 
limitation of motion.  This functional impairment is 
considered in the 20 percent rating assigned for knee 
impairment under Code 5257.  A separate rating for 
instability is not warranted as there is no objective 
evidence of instability.  As noted, limitation of motion is 
not to a degree which would warrant a higher evaluation.  
Therefore, a higher rating is not for assignment.

Therefore, the Board finds that the veteran's current 
evaluation of 20 percent for the left knee adequately 
compensates him for his functional loss due to his occasional 
episodic pain and swelling.  38 C.F.R. § 4.3, 4.7, 4.40, 
4.45, DCs 5256, 5257, 5258, 5259, 5260, 5261 (2003).  


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for internal derangement, left knee, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



